Citation Nr: 1317694	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  08-32 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a heart disorder.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for hypertensive vascular disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1976 and from April 1980 to March 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  During the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2012).

In March 2011 and September 2012, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board acknowledges the AMC's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In the most recent remand dated September 2012, the Board noted that the August 2012 VA medical opinion did not address the Veteran's hypertensive vascular disease.  As such, the Board requested that a VA medical opinion be obtained for the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for hypertensive vascular disease.  

In an April 2013 VA addendum opinion, a VA physician was requested to provide a medical opinion regarding the 38 U.S.C.A. § 1151 claim for hypertensive vascular disease.  However, he failed to provide the requested opinion.  The VA physician explained that because no hypertension disability benefits questionnaire (DBQ) had been completed for the Veteran, it was impossible to adequately evaluate the Veteran's history, physical examination and medical management for his hypertension, as well as the progression of the disease and makes it "impossible to provide a medical opinion on the VA's role in diagnosing and treating the Veteran's hypertensive vascular disease."  

Thus, the Board finds that in order to obtain a medical opinion regarding the 38 U.S.C.A. § 1151 claim for hypertensive vascular disease, the Veteran must be scheduled for a VA heart examination/disability benefits questionnaire (DBQ) to assess the current severity of his hypertension and to obtain a medical opinion on VA's role in diagnosing and treating the Veteran's hypertensive vascular disease.  The Board notes that since the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a heart disorder is inextricably intertwined with the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for hypertensive vascular disease, it is appropriate to defer consideration of the 1151 claim for a heart disorder issue until the development requested with regard to the 1151 claim for hypertensive vascular disease is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Accordingly, a decision on compensation under 38 U.S.C.A. § 1151 for a heart disorder is deferred pending completion of the actions requested below.  

Accordingly, the case is again REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA heart examination/disability benefits questionnaire (DBQ), to assess the current nature and severity of his hypertension.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

After conducting an examination of the Veteran and performing any diagnostic testing, the examiner should answer the following questions:

a.)  Did VA fail to properly diagnose and treat hypertensive vascular disease?

b.)  If so, was the failure to diagnose and treat hypertensive vascular disease the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care?

c.)  Did VA's failure to diagnose and treat hypertensive vascular disease proximately cause the continuance of natural progress of the disease?

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3.  Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



